Name: Council Regulation (EEC) No 1229/89 of 3 May 1989 fixing the monthly increases in the target price, the intervention price and the intervention buying-in price for rape and sunflower seed for the 1989/90 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 128 /22 Official Journal of the European Communities 11 . 5 . 89 COUNCIL REGULATION (EEC) No 1229/89 of 3 May 1989 fixing the monthly increases in the target price, the intervention price and the intervention buying-in price for rape and sunflower seed for the 1989/90 marketing year HAS ADOPTED THIS REGULATION:THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation No 136 / 66 /EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (*), as last amended by Regulation (EEC) No 1225/ 89 ( 2 ), and in particular Article 25 thereof, Having regard to the proposal from the Commission ( 3 ), Whereas , pursuant to Article 25 of Regulation No 136 / 66 /EEC , the amount by which the target price , the intervention price and the intervention buying-in price for rape and sunflower seed are to be increased monthly , for a period to be determined , from the beginning of the fifth month of the marketing year for rape seed and from the beginning of the fourth month of the marketing year for sunflower seed, should be fixed for the 1989 / 90 marketing year and the number of months during which those increases are to be applied should be laid down ; whereas that amount must be the same for all three prices ; Whereas those increases , which are to be equal for each month , must be fixed taking account of the average storage costs and interest recorded in the Community ; whereas the average storage costs should be established on the basis of the cost of storing seed in suitable premises and the cost of handling necessary for the proper preservation of the seed ; whereas the interest may be calculated on the basis of the rate considered normal for the producing regions, Article 1 1 . For the 1989 / 90 marketing year, the monthly increases in the target price , the intervention price and the intervention buying-in price for rape seed shall be ECU 0,278 per 100 kilograms . 2 . The increases referred to in paragraph 1 shall apply for seven months from the beginning of the fifth month of the marketing year . Article 2 1 . For the 1989/ 90 marketing year, the monthly increases in the target price , the intervention price and the intervention buying-in price for sunflower seed shall be ECU 0,331 per 100 kilograms. 2 . The increases referred to in paragraph 1 shall apply for seven months from the beginning of the fourth month of the marketing year . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply :  from 1 July 1989 for rape seed ,  from 1 August 1989 for sunflower seed . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 May 1989 . For the Council The President P. SOLBES (*) OJ No 172 , 30 . 9 . 1966 , p . 3025 /66 . ( 2 ) See page 15 of this Official Journal . ( 3 ) OJ No C 82 , 3 . 4 . 1989 , p. 26 .